       Case 3:19-cv-00441-HTW-LRA Document 28 Filed 08/31/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 TYRONE WILSON                                                                        PLAINTIFF

 vs.                                            CIVIL ACTION No.: 3:19-CV-441-HTW-LRA

 UNKNOWN WHITE, Officer, Kitchen Supervisor, in Individual and
 Official Capacities; UNKNNOWN GAMBLE, Officer, Kitchen
 Supervisor, in Individual and Official Capacities; BERT UNKNOWN,
 Officer, Kitchen Supervisor, in Individual and Official Capacities; and
 TRINITY SERVICES GROUP, INC., in Individual and Official
 Capacities.                                                                      DEFENDANTS

             ORDER ADOPTING THE REPORT AND RECOMMENDATION

       BEFORE THIS COURT is the Report and Recommendation of United States Magistrate

Judge Linda R. Anderson. [Docket no. 27]. In her Report and Recommendation, filed on August

2, 2020, Magistrate Judge Anderson recommended that the Motion to Dismiss [Docket no. 18] be

GRANTED because plaintiff’s complaint may state a cognizable Mississippi State Law Tort claim

but does not rise to a constitutional violation that would afford relief under Title 42 U.S.C. § 1983.

Magistrate Judge Anderson directed the pro se plaintiff to file any objections within fourteen (14)

days. The plaintiff has not filed an objection as of the entry of this order.

       Based upon the findings and recommendation contained in the Report and

Recommendation [Docket no. 27], this court finds it well-taken. Therefore, the Report and

Recommendation of the Magistrate Judge is hereby ADOPTED as the order of this court.

       Accordingly, this order hereby DISMISSES this lawsuit WITH PREJUDICE and orders

that the parties are to bear their own costs.

       SO ORDERED AND ADJUDGED this the 31st day of August, 2020.

                                       s/ HENRY T. WINGATE
                                       UNITED STATES DISTRICT COURT JUDGE



                                                   1
